           Case 5:17-md-02773-LHK Document 823 Filed 12/11/18 Page 1 of 1



                                  OFFICE OF THE CLERK
                             UNITED STATES DISTRICT COURT
                                 Northern District of California

                                       CIVIL MINUTES


    Date: December 11, 2018       Time: 20 minutes          Judge: NATHANAEL M.
                                                            COUSINS
    Case No.: 17-md-02773         Case Name: In re: Qualcomm Incorporated
 

Attorney for Class Plaintiffs:     Krysta Pachman
Attorney for Qualcomm:             Jesselyn Friley
    Deputy Clerk: Lili Harrell                         FTR: 2:37pm – 2:57pm
 

                                        PROCEEDINGS
Discovery Hearing held.

Court resolved the 2 expert discovery disputes in Dkt. 821 as follows. Plaintiffs' motion granted
in part. (1) As to interview notes of Dr. Chipty with 9 interviewees, Qualcomm is ordered to
produce by Dec. 18 a declaration under penalty of perjury by Dr. Chipty attesting to the
representations made in the letter brief that Dr. Chipty did not take notes during interviews with
Qualcomm employees or officers, and that Dr. Chipty did not rely upon notes taken by anyone
else in the course of forming her opinions in this case. (2) As to backup data relating to a 2016
whitepaper coauthored by witness Dr. Nevo, the Court finds that the backup data is relevant and
proportional to the needs of the case because Dr. Nevo cited to the whitepaper at length in
footnote 384 of his report in this case. Qualcomm by Dec. 14 must communicate to plaintiffs
whether it will strike footnote 384, and if it does not, must produce the requested data by Dec.
16. The reason for this short deadline is the scheduled Dec. 18 deposition of Dr. Nevo. No fees
or costs are awarded.
